Citation Nr: 1747849	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  05-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection claim for erectile dysfunction, to include as secondary to a service-connected disability.

2.  Entitlement to an initial disability rating in excess of 60 percent for a chronic kidney disorder.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2011 and February 2013 by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In the September 2011 rating decision on appeal, the RO granted service connection for chronic kidney disease, assigning a 60 percent rating, effective February 11, 2011.  In the February 2013 rating decision also on appeal here, the RO declined to reopen a previously denied service connection claim for erectile dysfunction, to include as secondary to service-connected disability.

In May 2014 decisions, the Board (1) remanded for further development entitlement to an initial evaluation in excess of 60 percent for chronic kidney disease and (2) reopened the service connection claim for erectile dysfunction and remanded for further development the underlying service connection claim for erectile dysfunction, to include as secondary to a service-connected disability.

In May 2016, the Board again remanded these matters to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is granting service connection for erectile dysfunction (ED) and denying an increased initial rating for chronic kidney disease.


FINDINGS OF FACT

1.  The Veteran has ED that is as least as likely as not caused or aggravated by a service-connected disability.

2.  The Veteran's chronic kidney disorder (CKD) has not been manifested by persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ED are met.  38 U.S.C.A. §§, 1110, 1112, 1131, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.3, 4.115b, Diagnostic Code 7522 (2017).

2.  The criteria for an increased initial disability rating for CKD are not met.
38 U.S.C.A. §§, 1110, 1112, 1131, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.115a, 4.115b, Diagnostic Code 7541 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided VA examinations in January 2015 and July 2017, which are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran contends that the January 2015 VA examination was inadequate due the fact that it was "incomplete," "done in the wrong atmosphere," and not what he believed "to be a real hearing check."  Despite these assertions, the Veteran has provided no evidence to support his opinions.  And upon review of the reports, the examinations appear otherwise adequate and probative.  Thus the January 2015 VA examination is presumed valid.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (noting that, in the absence of clear evidence to the contrary, VA medical examiners are presumed competent); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (same).




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A claim for secondary service connection must show that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that a service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In May 2016, the Board remanded the issue of ED for an opinion as to whether the Veteran's ED was aggravated by his service-connected disabilities.  The Board finds that the evidence of record supports a grant of secondary service connection for ED.

First, there is evidence of a current disability.  The evidence of record shows that the Veteran suffered from ED as early as 2002.  Further, VA examinations in November 2012, June 2014, and August 2016 confirm a diagnosis of ED.

Second, the Veteran is service-connected for coronary artery disease, chronic kidney disease, and posttraumatic stress disorder among other things.  See 38 C.F.R. § 3.310(a).

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current ED is proximately due to or the result of a service-connected disease or injury.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107.

Although VA examinations in November 2012 and June 2014 denied service connection, an August 2016 VA examiner opined that stating whether a service-connected disability or medication truly aggravated the Veteran's erectile issues would be impossible to determine.  In formulating his opinion, the August 2016 examiner reviewed the Veteran's medical records and June 2014 VA examination.  In addition, the examiner provided a clear and thorough rationale which stated that "there is no specific manner to gauge or quantify true progression or worsening of one specific issue when so many medical comorbidities and risk factors are currently present."  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that if the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case).  Thus, the Board finds that the August 2016 medical opinion is of significant probative value, as it creates reasonable doubt.  It is certainly at least as persuasive as the negative evidence regarding the question of whether the Veteran's current ED is proximately due to, the result of, or aggravated by his service-connected disabilities. 

As the evidence is in relative equipoise, the benefit of the doubt is resolved in the Veteran's favor and service connection for ED is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran maintains that his CKD should have initially been rated in excess of 60 percent based on his lay statements, sympathetic development of the claim, and the "benefit-of-doubt" doctrine applied above.

The Veteran's CKD claim was granted September 2011 based on a history of elevated creatinine and blood/urea/nitrogen (BUN) which was an indication of a definite decrease in kidney function.  Private and VA treatment records show that from October 2007 to May 2011 the Veteran's BUN generally ranged from 20 to 27 with readings at 40, 31, and 33 during cardiac dysfunction; and creatinine levels ranged from 1.2 to 1.9 with spikes up to 2.9 during those same episodes.  A June 2014 VA examiner noted that "'at all stages of renal insufficiency (dysfunction), the creatinine is a much more reliable indicator of renal function than the BUN because the BUN is far more likely to be affected by dietary and physiologic conditions not related to renal function' (National Center for Biotechnology Information, U.S. National Library of Medicine)."

Private and VA treatment records and October 2016 and November 2016 VA examinations show that, from November 2011 to November 2016, the Veteran's BUN ranged from 15 to 27, and his creatinine levels ranged from 1.2 to 1.8.

At an October 7, 2016, VA examination, the Veteran reported being careful with activity and drinking lots of water due to his recent bladder cancer and subsequent treatment.  He reported no blood in his urine, noted that the last occurrence was a direct result of his 6 month check-up, and had no need for dialysis.  The Veteran's history contained two previous episodes of acute kidney failure during heart attacks, but the examiner opined that he was "mostly recovered" and suffered from chronic renal sufficiency based on his elevated creatinine serum.

At an October 25, 2016, VA examination, the Veteran stated that he viewed himself to be in good health for his age, with age related lethargy and no weakness, anorexia, weight loss, limited exertion, or edema.  Urine tests from 2015 and 2016 were negative for albuminuria.  The Veteran endorsed blood in the urine in 2015 before being diagnosed with bladder cancer and voiding problems and urinary dysfunction as a result of bladder cancer.  The Veteran was not on dialysis, and his renal function was not noted to have caused any other organ damage.  The examiner noted that there is not enough metabolic derangement to cause edema, infection or other symptoms at the Veteran's stage of renal insufficiency.

A 60 percent rating for renal dysfunction is granted whenever the record shows constant albuminuria with some edema, a definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more and moderately severe symptoms.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is contemplated due to requiring regular dialysis; or, precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems.

The Board recognizes that the Veteran believes he is entitled to a higher initial rating for his CKD.  However, the weight of the evidence and the Veteran's lay statements support a 60 percent rating.  The Veteran does not have persistent edema and albuminuria or require dialysis; has no CKD-related organ damage resulting in markedly decreased function; and denies lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Therefore, the preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's CKD.


ORDER

Service connection for ED is granted.

An initial rating in excess of 60 percent for CKD is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


